UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

RICHARD MARASCO, individually on behalf of
himself and all others similarly situated,

Plaintiff, Case No. 16-cv-00232 (PKC) (JO)
-against- \ ~
SUPPLEMENTAL DECLARATION OF
A TO Z LOGISTICS, INC., et al. MELISSA BAL])WIN
Defendants.

 

 

I, Melissa Baldwin, declare as folloWs:

1. l am a Director of Claims Administration With RG/2 Claims Administration, LLC (“RG/Z
Claims”), the Settlement Claims Administrator retained in this matter, located at 30 S 17th St,
Philadelphia, PA 19103. l am over 21 years of age and am not a party to this action. I have personal
knowledge of the facts set forth herein and, if called as a Witness, could and Would testify

competently thereto.

Additional Claim Form Receiyed
2 As set forth in the March 29, 2019 Declaration of Melissa Baldwin, subsequent to the close

of the claims period on February 25, 2019, RG/2 Claims Was contacted by the Parties and informed
that Keith BroWn, Who Was previously employed by A to Z Logistics as a messenger, Was
mistakenly excluded from the Class List initially provided. At the direction of the Parties, RG/2
Claims prepared an additional Notice and Claim Form for Mr. Brown, Which Plaintiff’s Counsel
provided directly to l\/lr. Brown on March 18, 2019. Pursuant to an agreement by the Parties, Mr.
Brown Was given until April 5, 2019 to submit his Claim Form to be included in the distribution

of the settlement proceeds. Mr. Brovvn’s estimated award Was $4,979.97.

3. On April 8, 2019, RG/2 Claims received the completed Claim Form from Keith Brown.
The Claim was enclosed in an envelope with a postmark date of April 3, 2019. l understand that
the Parties have agreed to accept Mr. Brown’s Claim Form as valid and timely, and to treat Mr.
Brown as a Participating Claimant. A copy of Mr. Brown’s Claim Form, with his contact

information redacted, is attached hereto as Exhibit A.

Updated Preliminag Allocations
4. Pursuant to the Joint Stipulation, RG/2 Claims has updated the calculation of the Class

Members’ estimated awards to include Keith Brown’s Claim.

5. The revised average award claimed is $2,644.47, the highest was $12,639.21, and the
lowest was $7.88.

6. The total dollar amount claimed by Participating Claimants based on RG/2 Claims’

calculations, now including Mr. Brown’s claim, totals approximately $71,400.66.
l hereby declare under penalty of perjury that the foregoing is true and correct to the best

of my knowledge

Dated: April 9, 2019

Melissa Baldwin

